Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 7, 9-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Prachoomdang and Wu (US Patent Application 2014/0364545 A1, published 11 Dec. 2014, hereinafter Prachoomdang) in view of Fiscus et al. (US Patent Application 2014/0179872, published 26 Jun. 2014, hereinafter Fiscus) and further in view of Scheirs (“Chapter 3: HDPE Geomembranes,” A Guide to Polymeric Geomembranes, Wiley, published 2009, hereinafter Scheirs) and further in view of Egashira et al. (US Patent 6,492,475, published 10 Dec. 2002, hereinafter Egashira) and further in view of Yamaguchi et al. (US Patent Application 2003/0175538 A1, published 18 Sep. 2003, hereinafter Yamaguchi) and evidence provided by Dow.
Regarding claims 1, 3-4, 7, 9-10, 12, 15, and 21, Prachoomdang teaches a geomembrane liner suitable for use at elevated temperatures up to 100⁰C and a masterbatch composition for a liner (Abstract) for a containment system (paragraph 0011).  Prachoomdang teaches that the 90-92 wt.% of the resin in the liner comprises Polyethylene of Raised Temperature (PERT) (paragraphs 0020 and 0032-0033) and the remainder (8-10 wt.%) is masterbatch (paragraph 0012), which contains:
70-80 wt.% MDPE or PERT, with a density of 0.910 to 0.955 g/cm3 (paragraph 0013),
1-3 wt.% of primary phenolic antioxidant (paragraph 0014), 
0.1-0.5 wt% of a secondary phosphite antioxidant (paragraph 0015),
0.1-0.5 wt% of tris(2,4-ditert-butylphenyl)phosphite
1-3 wt.% of a hindered amine light stabilizer (paragraph 0017), and
20-30 wt.% of a carbon black (paragraph 0019).
Prachoomdang teaches the use of pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate), also known as Irganox 1010TM (paragraph 0039), and Tris(2,4-ditert-butylphenyl)phosphite, also known as Irgafos 168 (paragraph 0040), and a high molecular weight hindered amine light stabilizer (HALS) (paragraph 0041).  
In one of his examples, Prachoomdang used Dowlex 2344 as a base resin (paragraph 0064). Dow (DOWLEX 2344 Polyethylene Resin, dated 28 Sep. 2016) teaches this polyethylene resin has a density of 0.933 g/cm3 (page 1, table).
Prachoomdang does not disclose that the base resin is a metallocene-based MDPE resin, the geomembrane liner comprises a number N of co-extruded stacked layers with N[Symbol font/0xB3]3, and he does not disclose the use of PE that does not require an acid neutralizer as an additive.
Fiscus teaches a medium density ethylene-based copolymer (paragraph 0008) produced using a metallocene compound (paragraph 0003) with a density of 0.900 to 0.940 g/cm3 (paragraph 0008).  Fiscus teaches films comprising 0.5 to 99.9 wt% of this copolymer (paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the medium density polyethylene taught by Fiscus in the bulk polyethylene of the geomembrane liner as taught by Prachoomdang.  Fiscus teaches that resins and blends of his resin have several processing advantages (reduced motor load, die pressure, torque, and head pressure) and films made from his resin demonstrate excellent physical properties, such as tear performance, dart impact, and stiffness (paragraph 0041).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the geomembrane liner as taught by Prachoomdang in view of Fiscus in a multilayer geomembrane as disclosed by Scheirs.  Scheirs teaches that a multilayer geomembrane provides the ability to tailor the composition of each layer to achieve specific performance benefits for each layer, such as flexibility and chemical resistance (page 77, paragraph 1).
Egashira teaches a polyethylene made via a polymerization process that results in polymer that is free of halogen, so it is unnecessary to incorporate an acid neutralizer in the resin (col. 14, lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyethylene that is free of acid neutralizer as taught by Egashira in the multilayer geomembrane of Prachoomdang in view of Fiscus and further in view of Scheirs.  Egashira teaches that his olefins are particularly useful because they exhibit superior chemical stability and sanitation (col. 14, lines 25-29).  Further, Yamaguchi teaches that the inclusion of conventional acid neutralizing agents reduces the adhesive strength of ethylene copolymers, so these additives should be avoided (Yamaguchi, paragraph 0166).
Regarding claim 11, Prachoomdang in view of Fiscus and further in view of Scheirs and further in view of Egashira and further in view of Yamaguchi teach the elements of claim 3, and Prachoomdang teaches his high temperature geomembrane liners retained 92-95% of baseline value after 375 days of immersion at 85⁰C in a high pressure oxidative induction time test, 
Regarding claims 13 and 14, Prachoomdang in view of Fiscus and further in view of Scheirs and further in view of Egashira and further in view of Yamaguchi teach the elements of claim 1.
Prachoomdang in view of Fiscus and further in view of Egashira and further in view of Yamaguchi does not teach an electrically conductive sub-layer.
Scheirs teaches an underside coextruded, conductive layer containing a higher proportion of carbon black that renders the layer electrically conductive (page 80, 3.7.2 Conductive HDPE Geomembranes, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an underside conductive layer as taught by Scheirs in the geomembrane liner as taught by Prachoomdang in view of Fiscus and further in view of Scheirs and further in view of Egashira and further in view of Yamaguchi.  Scheirs teaches that the conductive layer allows for the detection of pinholes or punctures (page 80, 3.7.2 Conductive HDPE Geomembranes, paragraph 2), and the conductive layer increases the effectiveness of “water-lance” leak surveys (page 81, 3.7.2 Conductive HDPE Geomembranes, third paragraph).
Regarding claims 16-18, 20, and 22-23, Prachoomdang teaches a geomembrane liner suitable for use at elevated temperatures up to 100⁰C and a masterbatch composition for a 
Prachoomdang teaches that the 90-92 wt.% of the resin in the liner is Medium Density Polyethylene (MDPE), comprising Polyethylene of Raised Temperature (PERT), base resin (paragraphs 0020 and 0032-0033), with a density of 0.910 to 0.955 g/cm3 (paragraph 0036) and the remainder (8-10 wt.%) is masterbatch (paragraph 0012), which contains:
70-80 wt.% MDPE or PERT, with a density of 0.910 to 0.955 g/cm3 (paragraph 0013),
1-3 wt.% of primary phenolic antioxidant (paragraph 0014), 
0.1-0.5 wt% of a secondary phosphite antioxidant (paragraph 0015),
0.1-0.5 wt% of tris(2,4-ditert-butylphenyl)phosphite
1-3 wt.% of a hindered amine light stabilizer (paragraph 0017), and
20-30 wt.% of a carbon black (paragraph 0019).
Prachoomdang does not disclose that the geomembrane liner comprises a number N of co-extruded stacked layers with N[Symbol font/0xB3] 3 with two of the layers comprise a different specific additive, and he does not disclose the use of PE that does not require an acid neutralizer as an additive.
Fiscus teaches a medium density ethylene-based copolymer (paragraph 0008) produced using a metallocene compound (paragraph 0003) with a density of 0.900 to 0.940 g/cm3 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the medium density polyethylene taught by Fiscus in the bulk polyethylene of the geomembrane liner as taught by Prachoomdang.  Fiscus teaches that resins and blends of his resin have several processing advantages (reduced motor load, die pressure, torque, and head pressure) and films made from his resin demonstrate excellent physical properties, such as tear performance, dart impact, and stiffness (paragraph 0041).
Scheirs teaches a three-layer geomembrane with the polyethylene layers being co-extruded (page 77, paragraphs 1-5).  Scheirs teaches that one sub-layer contains carbon black in order to render it conductive (page 80, 3.7.2 Conductive HDPE Geomembranes, first paragraph).  Scheirs also teaches a co-extruded top layer containing an additive package contains antioxidants and stabilizers (page 77, paragraph 5) and white pigments (page 77, 3.7.1 White-surfaced HDPE geomebranes, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the geomembrane liner as taught by Prachoomdang in view of Fiscus in the multilayer geomembrane as taught by Scheirs.  Scheirs teaches that one sub-layer contains carbon black in order to render it conductive (page 80, 3.7.2 Conductive HDPE Geomembranes, first paragraph), which allows for the detection of pinholes or punctures (page 80, 3.7.2 Conductive HDPE Geomembranes, paragraph 2), and the conductive layer increases the effectiveness of “water-lance” leak surveys (page 81, 3.7.2 Conductive HDPE Geomembranes, first paragraph).  Scheirs also teaches a co-extruded top layer containing an 
Egashira teaches a polyethylene made via a polymerization process that results in polymer that is free of halogen, so it is unnecessary to incorporate an acid neutralizer in the resin (col. 14, lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyethylene that is free of acid neutralizer as taught by Egashira in the multilayer geomembrane of Prachoomdang in view of Fiscus and further in view of Scheirs.  Egashira teaches that his olefins are particularly useful because they exhibit superior chemical stability and sanitation (col. 14, lines 25-29).  Further, Yamaguchi teaches that the inclusion of conventional acid neutralizing agents reduces the adhesive strength of ethylene copolymers, so these additives should be avoided (Yamaguchi, paragraph 0166).
Prachoomdang teaches his high temperature geomembrane liners retained 92-95% of baseline value after 375 days of immersion at 85⁰C in a high pressure oxidative induction time test, according to ASTM D5885 (paragraphs 0064-0066 and Tables 3 and 4).  It is the examiner’s position that the geomembrane liner of Prachoomdang in view of Scheirs and further in view of Egashira and further in view of Yamaguchi would inherently have the same high pressure oxidative induction time retention values based on ASTM D5322 after 6 months at about 80⁰C as those claimed. 

Response to Arguments
Applicant's arguments filed 21 Jul. 2021 have been fully considered, but they were not persuasive. 
Applicant amended claims 1 and 16-17, cancelled claim 2, and added claims 22-23.
Applicant argues that it would not have been obvious to one of ordinary skill in the art to use the polyethylene taught by Fiscus in the geomembrane of Prachoomdang, since the cited advantages are broad and not specific to geomembranes, and no evidence has been provided that Fiscus’s polyethylene would work as a geomembrane. 
However, it is noted that “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).
Further, as presented above, Fiscus teaches “films made from these ethylene-based copolymer resins demonstrate excellent physical properties such as tear performance, dart impact, stiffness, and haze (paragraph 0041).
Additionally, Egashira and Yamaguchi provide additional motivation for using the polyethylene taught by Fiscus in the geomembrane of Prachoomdang.  Egashira teaches a polyethylene made via a polymerization process that results in polymer that is free of halogen, so it is unnecessary to incorporate an acid neutralizer in the resin (col. 14, lines 23-25).  Egashira teaches that such polyolefins are particularly useful because they exhibit superior chemical stability and sanitation (col. 14, lines 25-29).  Yamaguchi teaches that the inclusion of 
In summary, these secondary references teach the use of these polymers without halogen residues as films with good tear and impact performance, as having superior chemical stability and sanitation, and use avoids the loss of adhesive strength caused by acid neutralizers.  It is the examiner’s position that these motivations would make it obvious to one of ordinary skill in the art to use the polyethylene taught by Fiscus in the geomembrane of Prachoomdang.  Applicant has not provided any evidence that the resin would not function in a geomembrane.
Applicant argues that nothing in Egashira’s teaching would demonstrate that his ethylene copolymer would even work for the purposes of the present invention. 
However, the cited teaching from Egashira is the advantage of using a halogen-free ethylene copolymer in general, and his teaching is not specific to one type or class of polyolefin.
Applicant argues that Prachoomdang or the secondary references do not teach that the bulk polyethylene resin is a metallocene-produced MDPE with the claimed densities. 
However, as presented above, Fiscus teaches the use of metallocene-based MDPE with the claimed densities for film applications, and Fiscus provides motivations for using his MDPE in film applications.
Applicants argues that since the Egashira and Yamaguchi references predates the Prachoomdang reference by 16 and 12 years, respectively, the use and advantages of halogen-free polyethylene was known to Prachoomdang, yet Prachoomdang does not specify its use; therefore, its use in this application is not obvious. 

Further, given that the references are properly combined including motivation from the references themselves, the combination is proper regardless of the date of the secondary references.
Applicants argues that Egashira does not teach his resin is a metallocene-based polyethylene. 
However, in the rejection presented above, Fiscus teaches the use of metallocene-based MDPE resins in film applications and provides relevant motivations for the use of these resins in films.
Applicants argues that the critical aspects of the current invention is the combination of the acid neutralizer-free masterbatch and a specific PE metallocene resin as the bulk resin. 
However, applicant has provided no data to support that either of these elements are critical to the performance of their invention.  Applicant compares the performance of their claimed invention with a commercial geomembrane of undisclosed composition.
Further, as presented above, Prachoomdang in view of Fiscus and further in view of Egashira and further in view of Yamaguchi teaches the claimed invention.
Applicants argues that their (Exemplary) Example 2 provided unexpected and superior results in terms of a HPOIT test. 
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes one specific PERT resin in the bulk in one amount and one specific metallocene PE resin in the masterbatch in one amount, while the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787